Title: From Abigail Smith Adams to E. Miller, 15 August 1812
From: Adams, Abigail Smith
To: Miller, E.



Quincy August 15th 1812

Will you permit Listen to a Friend to your Reputation to your rising prospects, to your rising prospects, to your future pursuits and to the happiness of your family to tender you some advice, nor deem it an intrusion?
It is a Subject of much delicacy which I scarcely know how to begin yet such is the partiality I have entertained for you from the amiableness of your manners and the good qualities you possess—that I cannot know you have fallen into errors without a sensible pain, and a wish that I to lend my aid to extricate you from them—believing that you still have it in your power to retrieve your reputation, and & back the proud you have wipe of the stigmay which, a suspencion at colledge never fails to inflict upon a Young Mans Character unless his application and future attention to his studies, and regular behaviour, Should prove, that reflection and even punishment has produced a Salutary affect;
In the first place permit me to observe that no Government can be well conducted without Laws or Regulations equivalent to them—Such are made known to every scolar when he enters the university—and it is presumed he assents to them—the Regular attendance upon prayers is one of them and altho there are no doubt occasions when the omission may be pardoned, an habitual neglect, neither recommends a Gentleman to his teachers or his Maker. Remember thy Creator in the days of they youth, is an admonition big with the deepest wisdom, and an habitual neglect of religious institutions is too often a sign of a contempt for them, and is a prelude to all could I guard so amiable a youth against so fatal an error, it would be a Source of much happiness to me. or could I offer you such lights as which one must have lived some years in the would to see the full face and extent of, before experience. that dear bought instructor is forced upon you too late to retrieve your what you have lost will you pause my young Friend and ask Yourself, for what purpose have my parents indulged me with the opportunity of for learning & instruction. have I come to this Seminary of Science to render myself a usefull citizen of the world, or to spend my time in pleasure & dissipation and Idleness? If my prospects in Life are fair, let them stimulate me to be worthy of them, let them excite in me a laudible ambition to become distinguishd by literary acquirements—and this can only be done by hard study and laborious application—the all things are uncertain and fluctuating in this world. Riches may be dissipated. they may be lost in various ways, but learning will abide with me. I will say to those companions who have led me astray—deport from me—I will retrace my steps—I will retrieve all and more than I have lost, henceforth I will need neither admonition or suspension nor any harsher punishment—I will not grieve My Aged Father whose early late and incessant application to buisness for many Years has enabled him to place me in easier circumstances and indulge me with a Liberal Education—from unfortunate circumstances he is deprived of the Society of my Elder Brother and I ought to strive to make up to him not only that loss but to requit him for all his can and tenderness to me by improving to the best of my ability all the talents committed to me.
Shall I plant thorns in the Bosom of my dear and beloved Mother whose only Son, whose only Child I amwho doats upon me—who Suffers more for any improper conduct by which I am disgraced than I can myself o no forbid it honor duty gratitude and affection—
These I trust will be your reflections and your resolutions in your retirement—if you improve it as I cannot but flatter myself you will, and that you will carry back to your instructors the approbation of the Gentlemen to whose care you are new committed, and that you will not in future give receive any the approbation the commendation of Your preceptors. for diligence application and Regular behaviour so honorary to yourself to Your Parents and Friends— this Letter is written without the knowledge of any one but myself,and with the hope that it may serve the cause of virtue,and save from future error a Youth whom I esteem and whose parents I respect—happy shall I be if it is received with kindness, and whose and one whom I wish to see pursuing the path of rectitude from motives convinced that those alone lead to happiness here and here after
A A